Exhibit 10.21

SECOND AMENDMENT TO PLEDGE AGREEMENT

THIS SECOND AMENDMENT TO PLEDGE AGREEMENT, dated as of September 28, 2007 (this
“Amendment”), is made by and between FOUNTAIN POWERBOAT INDUSTRIES, INC., a
Nevada corporation with its principal office at 1653 Whichard’s Beach Road,
Washington, North Carolina 27889 (the “Pledgor”), and REGIONS BANK, an Alabama
chartered bank with offices in Charlotte, North Carolina (the “Bank”).

BACKGROUND STATEMENT

A. Bank, Pledgor, and Fountain Powerboats, Inc., a North Carolina corporation
(“Powerboats”) are parties to (i) a Loan Agreement (the “Term Loan Agreement”),
dated as of September 19, 2005, pursuant to which Bank made available to
Powerboats a term loan in the principal amount of $16,500,000, and (ii) a Loan
Agreement (the “Credit Line Loan Agreement”), dated as of July 12, 2006,
pursuant to which Bank made available to Powerboats a non-revolving line of
credit in the maximum principal amount of $5,000,000. The Bank’s obligations
under each of the Term Loan Agreement and Credit Line Agreement are secured by,
among other things, a Pledge Agreement, dated as of September 19, 2005, from
Pledgor to Bank, as amended by that certain First Amendment to Pledge Agreement,
dated as of July 12, 2006, among Powerboats, Pledgor and Bank (as further
amended by this Amendment, and hereafter amended, modified, restated,
supplemented, extended or renewed from time to time, the “Pledge Agreement”).
Except as otherwise provided herein, capitalized terms used herein without
definition shall have the meanings ascribed to them in the Pledge Agreement.

B. Powerboats has paid in full all obligations to Bank under the Credit Line
Loan Agreement, and the Credit Line Loan Agreement has been terminated.

C. Fountain Dealers’ Factory Super Store, Inc., a North Carolina corporation
(“Super Store”), has requested a revolving line of credit from Bank to finance
its inventory of new and used vessels, watercraft, boats and boat motors.
Pursuant to Super Store’s request, Powerboats, Bank, Super Store, and the
Pledgor have entered into a Dealer Floor Plan and Security Agreement, dated of
even date herewith (the “Floor Plan Agreement”), pursuant to which Bank made
available to Super Store a revolving line of credit in the principal amount of
$5,000,000 (the “Floor Plan Loan”).

D. In order to induce Bank to extend the Floor Plan Loan, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, Pledgor
and Bank have agreed to amend the Pledge Agreement pursuant to this Amendment to
secure the payment and performance of obligations of arising under the Floor
Plan Agreement and the other Credit Documents (as defined in the Floor Plan
Agreement).



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Bank, for themselves, their successors and
assigns, hereby agree as follows:

ARTICLE I

AMENDMENTS

1.1 New Defined Terms. The following defined terms are hereby added to
Section 1.1 of the Pledge Agreement in appropriate alphabetical order:

“Floor Plan Agreement” shall mean that certain Dealer Floor Plan and Security
Agreement, dated September 28, 2007, among Super Store, Powerboats, the Bank and
the Pledgor.

“Floor Plan Loan” shall mean a revolving line of credit in the maximum principal
amount of $5,000,000, made available to Super Store by the Bank pursuant to the
Floor Plan Agreement.

“Floor Plan Note” shall mean that certain $5,000,000 promissory note, dated
September 28, 2007, by Super Store in favor of the Bank.

“Original Loan” shall mean the $16,500,000 term loan made to the Borrower by the
Bank pursuant to the Term Loan Agreement.

“Powerboats” shall mean Fountain Powerboats, Inc., a North Carolina corporation

“Super Store” shall mean Fountain Dealers’ Factory Super Store, Inc., a North
Carolina corporation.

1.2 Substituted Defined Terms. The following terms are hereby deleted from the
Pledge Agreement and replaced with the following:

“Borrower” shall mean Powerboats and Super Store, collectively and individually.

“Guaranty” shall mean and refer to the “Guaranty” as defined in the Term Loan
Agreement and Floor Plan Agreement, collectively.

“Loan” shall mean and collectively refer to the Original Loan and the Floor Plan
Loan.

 

2



--------------------------------------------------------------------------------

“Loan Agreement” shall mean and collectively refer to the Term Loan Agreement
and the Floor Plan Agreement.

“Loan Documents” shall mean and collectively refer to the “Loan Documents” as
defined in the Term Loan Agreement and the Floor Plan Agreement.

“Note” shall mean and collectively refer to the Term Note and the Floor Plan
Note.

1.3 Amendment to Schedule I. Schedule I to the Pledge Agreement is hereby
deleted in its entirety and replaced with the following:

PLEDGED SHARES

 

Pledgor

  

Name of Issuer

  

Type of

Interests

   Certificate
Number, if
Applicable    No. of
Shares/Units, if
Applicable    Percentage of
outstanding
Interests in
Issuer   Fountain Powerboat Industries, Inc.    Fountain Powerboats, Inc.   
Common Stock    5    784,314    100 % Fountain Powerboat Industries, Inc.   
Fountain Dealers’ Factory Super Store, Inc.    Common Stock    1    300    100 %

ARTICLE II

ACKNOWLEDGEMENT

The Pledgor hereby acknowledges that this Amendment is a condition to the
extension of credit by the Bank to Super Store pursuant to the Floor Plan
Agreement. This Amendment is made and delivered in order to induce the Bank to
enter into the Floor Plan Agreement, and the Pledgor acknowledges that the Bank
would not enter into the Floor Plan Agreement in the absence of the pledge
provided in the Pledge Agreement as amended hereby.

ARTICLE III

MISCELLANEOUS

3.1. Ratification. Except as expressly amended herein, the Pledge Agreement is
hereby ratified and confirmed by the parties and all the terms, provisions and
conditions thereof shall be and remain in full force and effect, and this
Amendment and

 

3



--------------------------------------------------------------------------------

all of its terms, provisions and conditions shall be deemed to be a part of the
Pledge Agreement.

3.2. Governing Law. This Amendment is entered into under the laws of the State
of North Carolina, and those laws shall govern the construction and enforcement
hereof.

3.3. Captions. The captions set forth at the beginning of the various paragraphs
of this Amendment are for convenience only and shall not be used to interpret or
construe the provisions of this Amendment.

3.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

3.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto.

3.6 Counterparts; Effectiveness. This Amendment may be executed in counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

{Signature Page Follows}

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Pledge Agreement to be duly executed as of the day and year first above written.

 

FOUNTAIN POWERBOAT INDUSTRIES , INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:  

Chairman of the Board/

Chief Executive Officer

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

REGIONS BANK By:  

/s/ William W. Teegarden

Name:   William W. Teegarden Title:   Vice President

Signature Page to Second Amendment to Pledge Agreement